Title: To James Madison from William Eaton, 6 March 1801
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 6. March 1801.
					
					The letter which I had the honor to address to the department of State Dec. 20. gave advice of the destination of the Ann Maria, a change in the position of this regency with France necessarily involved a change of her destination.  It was the intention of this Bey, notwithstanding the orders of the grand Signor, to maintain the neutral posture he had taken: but, before his dispatches went off with this answer, a message came from the British Governor at Malta that, Except the French were sent out of the kingdom the british Consul who was then at Malta, would not resume his functions near the Bey.  The Bey is compelled to adopt the measure thus dictated—and the French Commissary General and citizens resident, are on the point of departure.
					The Sappatapa now insisted that the Ann Maria should carry his cargo to London: Circumstances, which will be detailed by Captain Coffin at the seat of Government, rendered this voyage impracticable.  The minister proposed to sell me the entire cargo on a credit of six months and on very reasonable terms—at the same time he utterly refused to pay any demurrage for the detention of the ship.  Although I have always been and still am of opinion, and for reasons which I have on different occasions submitted to government, that an Agent of the United States in Barbary should not be concerned in commerce considerations which I shall here ask leave to mention have induced I may say compelled me to depart from my own opinion and hazzard an adventure which if successful may prove of great advantage to the United States and to myself, but so guarded that I trust its failure can produce no disadvantage to either.
					The consumption of India goods in this regency has generally come through the channel of France.  It is a late thing that this court are persuaded that a direct trade may be carried on with the United States for the suply of rice, coffee, sugar, pepper, spices, and India manufactures on terms equally advantageous if not more so than with France—and the almost total interruption of trade in the Mediterranean turns their eyes towards America.  From the Beys letter of 30. Ap. 1799 we extract.  “Je desire en consequence qu un commerce solide et lucratif s’etablisse et que Dieu tout Puissant fasse regner entre nos nations respectives une Paix stable et durable.”  The Presidents Answer Jan. 16: 1800.  “Rien ne pourrait m’etre plus agreable que de voir se realizer le desir que vous manifestez de voir un commerce lucratif et solide s’etablir, comme une suite de nos arrangemens dèfinitifs et qu’il puisse plaire a l’Etre Supreme de maintenir entre nos deux nations une Paix ferme & durable.”
					Letter from the Secretary of State Jan. 11th. 1800 in answer to mine of 15. June 1799, says.  “Your details of the commerce of Tunis are interesting.  It would give employment to all her naval armament if converted from corsaires to merchant vessels.  And is it not possible to give a prince so enlightened as the present Bey such ideas of a peaceful commerce as to induce him to attempt the change?  Besides, as the government is hereditary in his family he will feel an interest in it which can have no operation in the military elective regencies.  In his letter to the President the Bey expressed his desire that a solid and lucrative commerce should be established between us.  Our enterprizing merchants would readily commence it were they sure of protection and that monopolies of the exports of his kingdom would not prevent their obtaining return cargoes.” &c.
					Perhaps a moment more favorable than the present will never offer to make the experiment.  I insure upon the Anna Marias cargo in Marseilles.  Destine her to a porte in France—thence with wine and brandy to N.York—and thence Captain Coffin will return to Tunis in a smaller vessel and an american cargo.  If this project succeed it will divert the principal commerce formerly carried on by France with this kingdom to our merchantmen, and as the Bey’s prime minister is the principal merchant in Tunis, will have a greater tendency to give stability to our peace than any other measure which could be adopted.  Notwithstanding the flattering prospect of this enterprize I enter upon it with hesitation.  I have no pretensions to the education necessary to constitute a merchant.  Were this otherwise the stipulation of our treaty which makes all acts of our Agent obligatory on the Government, would suggest a caution against similar adventures.  In any event the precautions I have taken, I trust, will secure the government—and if the measure prosper it will be likely to induce the establishment of a mercantile house here independent of these conditions.
					I have engaged Captain Coffin, an intelligible man, to render himself at the office of the department of State on his arrival in America to satisfy such questions as the nature of this subject may suggest, and I have engaged that the expence of the journey and a reasonable consideration for his time shall be paid by the government of the United States.  It is hoped he may receive patronage.
					The British are excluded all the ports of Italy.  A report spreads that Paul I. in coalition with France and Germany has signified to the Grand Signor that Except he immediately abandon the part of the English and join their arms they will invade his territory.  Turn which way he will the Turk is ruined.  And Barbary must eventually experience the same fate.  Such at least is the idea the actual situation of the belligerants strongly impress on my mind.  A countinghouse policy may save Barbary!
					The Danish Commodore Koefoed, has been several days in port with a 64 ship of the Line and two frigates of 44 guns each, I assume to Kiss the Bey’s hand!  He has negociated a treaty of peace on the following conditions—Accorded to the Bey his demand for naval and military stores as ⅌ note annexed to my letter of 7 May 1800—confirmed the stipulations of the truce as reported in my letter of 18 Sep. Consented to pay the same presents on raising the flag as the Bey demanded of the Americans—And, as a gratuity, gives the ships cargo of naval stores now at Mahon.
					I am now prepared to answer the question of the late Sec. of State relative to the Danes & Sweedes “Why this contempt of those maratime powers?”  They always sail under a white  flag  of  truce in their expeditions against Barbary.
					I have no very late information from Mr. Cathcart: it is certain, however, the Bashaw of Tripoli is fitting out his corsaires against Americans.  And so sanguine is he of the success of the project that he already begins to calculate his profits even to Christian agents.  I have the honor to remain with perfect respect Sir, your most obedient servt.
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
